Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 05, 2019

The Court of Appeals hereby passes the following order:

A20I0027. NOEL HILLS v. THE STATE.

      Noel Hills has filed this application for interlocutory review of the trial court’s
order denying his request for pre-trial bond.1 Pretermitting whether Hills is
represented by counsel below, which would render his application a nullity, see White
v. State, 302 Ga. 315, 319 (2) (806 SE2d 489) (2017), we lack jurisdiction because
it does not appear that the trial court issued a certificate of immediate review.
      To obtain review of the order regarding pre-trial bond, Hills was required to
comply with the interlocutory appeal procedure set forth in OCGA § 5-6-34 (b),
including obtaining a certificate of immediate review within ten days of the order and
filing an application within ten days of the certificate. See Mullinax v. State, 271 Ga.
112, 112 (1) (515 SE2d 839) (1999); Howard v. State, 194 Ga. App. 857, 857 (392
SE2d 562) (1990). Hills’ failure to obtain a certificate of immediate review deprives
this Court of jurisdiction over his application, which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/05/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
      Hills filed his application in the Supreme Court, which transferred it here. See
Supreme Court Case No. S19I1441 (transferred Aug. 1, 2019).